Citation Nr: 0732210	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-21 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for allergies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971 and subsequently in the Arkansas Army National Guard.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The issue of service connection for left ear hearing loss is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records do not include any references to 
diagnosis or treatment for arthritis, a heart disorder or 
allergies.  

2.  The claims folder does not contain any evidence of 
symptoms of, or diagnosis of arthritis or a heart disorder 
dated within the initial post service year.  

3.  The claims folder contains current diagnoses of 
allergies, rheumatoid arthritis, degenerative joint disease, 
degenerative disc disease, and coronary artery disease. 

4.  There is no competent medical evidence which provides a 
link between the currently diagnosed allergies, rheumatoid 
arthritis, degenerative joint disease, degenerative disc 
disease, and coronary artery disease and service.  






CONCLUSIONS OF LAW

1.  Arthritis was not incurred or aggravated in active 
military service; and the service incurrence of arthritis may 
not be presumed.  38 U.S.C.A. § 1101, 1110, 1113, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A heart disorder was not incurred or aggravated in active 
military service; and the service incurrence of a heart 
disorder may not be presumed.  38 U.S.C.A. § 1101, 1110, 
1113, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

3.  Allergies were not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in March 2004, March 2005, December 2005, 
and April 2006, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2007 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   VA 
has contacted the veteran's Guard units and obtained the 
available medical records.  As the evidence does not include 
any symptoms of arthritis, a heart disorder or allergies in 
service or during the initial post service year, VA is not 
required to examine the veteran.  38 C.F.R. § 3.159(c)(4).  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
arteriosclerosis, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The term "active service " includes active duty , any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101 (24) (West 
2002).  

Factual Background and Analysis.  In November 1969 a 
preinduction examination found no disorders of the heart, 
extremities, spine, sinuses or respiratory system.  No 
additional defects were noted at service entrance.  On his 
Report of Medical History the veteran checked having ear, 
nose and throat trouble.  Service medical records do not 
include any references or requests for treatment of arthritis 
or any diagnosis of arthritis.  There is no treatment for a 
heart disorder in service.  There are no records of diagnosis 
or treatment of allergies in service.  At service separation 
in August 1971 the heart, extremities, sinuses and 
respiratory system were noted to be normal.  

The claims folder does not include any records of treatment 
or diagnosis of a heart disorder or arthritis dated during 
the initial post service year.  

The Board also reviewed the veteran's medical records from 
his period of service in the Army National Guard.  A 
September 1978 enlistment examination noted his heart, 
extremities, sinuses and respiratory system were normal.  On 
his Report of Medical History, dated in September 1978 the 
veteran checked having hay fever.  A June 1983 Report of 
Medical Examination again noted his heart, extremities, 
sinuses and respiratory system were normal.  On his June 1983 
Report of Medical History the veteran checked a history of 
ear, nose and throat trouble, but not hay fever.  There are 
no records of treatment of any allergy symptoms in the 
medical records.  

On his December 2003 VA application for benefits the veteran 
indicated his arthritis began in November 1975, but that he 
was first treated in the year 2002.  He indicated his 
allergies began on January 8, 1970.  

The first diagnoses of arthritis and allergies in the claims 
folder appear in private medical records dated in January and 
August 2001.  

The veteran stated his heart disorder began in January 2002, 
many years after his separation from the service.  March 2002 
private medical records reveal a heart catherization was 
conducted and angioplasty with stenting was performed.  
Subsequent medical records include history of coronary artery 
disease.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this 
instance, while the evidence includes current diagnoses of 
arthritis, coronary artery disease and allergies, there is no 
record of any of those disorders in service.  

The only evidence of any arthritis or allergies in service 
are found in the veteran's notes on his VA application for 
benefits.  Even his application reflects that his heart 
disorder was first manifested in 2001 or 2002 many years 
after his separation from active duty in August 1971 and his 
period of service in the Army National Guard which he listed 
as being from 1979 to 1985.  

In this instance the veteran has not offered testimony or any 
statements describing any symptoms he experienced in service.  
He merely indicated they began on a certain date and has not 
offered any explanation for that conclusion.  While the 
veteran is competent to report his symptoms, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Arthritis and heart 
disease are both disorders which require diagnostic testing, 
such as X-rays, electrocardiograms or as in this case a heart 
catherization to diagnose.  While the Board considers the 
veteran has in good faith indicated these disorders began in 
service, that conclusion is beyond his level of competence.  
The Board has concluded there is no evidence which confirms 
the veteran had arthritis or a heart disorder either in 
service or during the initial post service year, or during 
his Army National Guard service. 

As to the claim for service connection for allergies, the 
only references are the veteran's check marks on his reports 
of history while he was in the Army National Guard.  There 
are no records of treatment or diagnoses which support his 
notation until 2001.  That is a period of more than fifteen 
years since his Army National Guard service.  Even if he 
experienced symptoms during the period between 1979 and 1985 
there is nothing which demonstrates they occurred on active 
duty or active duty for training.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The Board has concluded the preponderance of the evidence is 
against the claims for service connection for arthritis, a 
heart disorder and allergies.  


ORDER

Service connection for arthritis is denied.  

Service connection for a heart disorder is denied.  

Service connection for allergies is denied.  



REMAND

The veteran is seeking service connection for left ear 
hearing loss.  Based on the notations in the service medical 
records the Board has concluded, VA is required to examine 
the veteran to determine if he has a current left ear hearing 
loss by VA standards.  In November 1969, the veteran's pre-
induction examination includes a notation, number 71, in the 
summary of defects and diagnoses.  Number 71 on the 
examination report is the report of audiometric testing.  
Those values were reported as being 60 decibels at 1000 
Hertz, 65 decibels at 2000 Hertz and 55 decibels at 4000 
Hertz in the left ear.  The veteran checked having a history 
of hearing loss on his November Report of Medical History.  
February 1970 service medical records reveal the veteran 
complained of deafness and pain in his left ear.  In March 
1970 the veteran again complained of pain in his left ear.  A 
February 1970 audiogram is included in the veteran's service 
medical records.  At service separation no disorder of the 
ears was noted, but the audiogram results listed only a 
finding of 70 decibels at 500 Hertz in both ears, with a line 
drawn through the audiometer findings up through 6000 Hertz.  
Hearing loss was not noted in the summary of defects.  The 
September 1978 Report of Medical Examination does not include 
diagnosis of hearing loss or any elevated thresholds in 
either ear.  The June 1983 Report of Medical History has a 
line drawn through the audiometry findings of the left ear, 
and notes "loss of hearing since birth."  May 2002 VA 
records include diagnosis of chronic hearing loss, left.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The veteran's claim 
for service connection for left ear hearing loss must be 
remanded to afford the veteran a VA examination to determine 
if he currently has a left ear hearing loss by VA standards, 
and if so, if it is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since August 1971 for left ear 
hearing loss.  VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
ear, nose and throat examination and an 
audiometric evaluation.  The claims 
folder should be made available to the 
examiners in conjunction with their 
examinations.  They should be informed 
the veteran served on active duty in the 
Army from January 1970 to August 1971 and 
in the Army National Guard from 
approximately 1979 to 1985.  The 
examiners are asked to determine if the 
veteran currently has hearing loss by VA 
standards.  If so, they are asked to 
answer following:  

What is the onset date of onset the 
veteran's current left ear hearing loss?  
If the veteran's left ear hearing loss 
pre-existed service entrance, did it 
increase in severity in service beyond 
the normal progress of the disorder?

If there is insufficient evidence to 
answer the questions, the examiners are 
asked to specifically note that in their 
reports.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


